DETAILED ACTION
This office action is response to a communication made on 04/16/2021.
Claims 1-20 are pending.
Claims 1-5, 8-11 and 14-20 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021 was filed before the mailing date of the notice of allowability mailed on 05/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
Applicant’s arguments, see remarks on page 19-23, filed 04/16/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of 101 has been withdrawn. 

Claim Rejections - 35 USC § 112
Applicant’s arguments, see remarks on page 9, filed 04/16/2021, with respect to claims 1-13 have been fully considered and are persuasive.  The rejection of 112(b) has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record (specifically Grove and Marsh) does not specifically teaches the combination of deriving a subject matter for a scheduled break-out conference that is separate from the ongoing social media stream, wherein the deriving the subject matter is based on the plurality of topics, and wherein the feedback information is generated from the feedback data in an automated process using a natural language processing to generate a summary of other comments made during the scheduled break-out conference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        



/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458